PER CURIAM.
Appellants, Lawrence J. Langer, P.A., and American States Insurance Company appeal from an order of the Judge of Compensation Claims (“JCC”) awarding claimant three hours per week of housekeeping services, retroactive to July 3, 1991. Having reviewed the record, and finding no competent substantial evidence of medical necessity to support the award of housekeeping services, we reverse the JCC’s award of housekeeping services. See Montgomery Ward and Aetna Life & Casualty Co. v. Lovell, No. 94^-263, 652 So.2d 509 (Fla. 1st DCA 1995).
ALLEN, KAHN and DAVIS, JJ., concur.